Case: 23-1000    Document: 19     Page: 1   Filed: 12/23/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 ROBERT J. MACLEAN,
                      Petitioner

                             v.

      MERIT SYSTEMS PROTECTION BOARD,
                    Respondent
              ______________________

                        2023-1000
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-1221-22-0590-W-1.
                 ______________________

                      ON MOTION
                  ______________________

     Before DYK, BRYSON, and PROST, Circuit Judges.
 PER CURIAM.
                        ORDER
      Robert J. MacLean moves for leave to proceed in forma
 pauperis, ECF No. 7, and for an “injunction of the [Merit
 Systems Protection] Board’s temporary stay denial,” ECF
 No. 2 at 1. The Board moves to dismiss this appeal for lack
 of jurisdiction. ECF No. 17. Mr. MacLean opposes.
Case: 23-1000     Document: 19     Page: 2    Filed: 12/23/2022




 2                                             MACLEAN   v. DHS



      Mr. MacLean has filed two whistleblower individual
 right of action (“IRA”) appeals concerning his removal from
 the Department of Homeland Security. The first appeal,
 filed in December 2019, is currently being adjudicated by
 an administrative judge at the Board. In August 2022,
 Mr. MacLean filed this separate IRA appeal and sought to
 stay the removal action. To “conserve the resources of the
 parties” and to “promote administrative efficiency,” ECF
 No. 17, Appx3, the administrative judge, on Septem-
 ber 26, 2022, dismissed Mr. MacLean’s second IRA appeal
 without prejudice subject to automatic re-filing after 60
 days from the order. The administrative judge also denied
 the motion for a temporary stay of the removal. This peti-
 tion followed.
     This court lacks jurisdiction where there is no final
 Board decision or order to review.           See 28 U.S.C.
 § 1295(a)(9); Weed v. Soc. Sec. Admin., 571 F.3d 1359, 1361
 (Fed. Cir. 2009) (“We have held that the final judgment
 rule applies to appeals from the Merit Systems Protection
 Board.”). As the Board notes, we have treated dismissals
 without prejudice subject to automatic reinstatement and
 denials of a stay as non-final decisions of the Board that
 are not immediately reviewable. See Strausbaugh v. Merit
 Sys. Prot. Bd., 401 F. App’x 524, 526 (Fed. Cir. 2010); Gard-
 ner v. Dep’t of Treasury, 64 F.3d 671 (table) (Fed. Cir. 1995)
 (rejecting argument that denial of a stay is final and imme-
 diately reviewable).
      Although Mr. MacLean has not invoked the All Writs
 Act, 28 U.S.C. § 1651, with regard to his request for injunc-
 tive relief, we may treat his appeal and that motion, in the
 alternative, as a request for mandamus relief under § 1651.
 Doing so, we do not find mandamus relief to be available.
 “As the writ [of mandamus] is one of the most potent weap-
 ons in the judicial arsenal, three conditions must be satis-
 fied before it may issue”: the petitioner must show (1) there
 is “no other adequate means to attain the relief he desires,”
 (2) the “right to issuance of the writ is clear and
Case: 23-1000       Document: 19   Page: 3    Filed: 12/23/2022




 MACLEAN   v. DHS                                           3



 indisputable,” and (3) “the writ is appropriate under the
 circumstances.” Cheney v. U.S. Dist. Ct. for D.C., 542 U.S.
 367, 380–81 (2004) (internal quotation marks and citations
 omitted). Mr. MacLean can raise his arguments concern-
 ing the unlawfulness of his removal or errors in the han-
 dling of his appeal before the Board through the regular
 review process and therefore has an adequate alternative
 means to obtain such relief. Moreover, the United States-
 Supreme Court has rejected as a general proposition that
 temporary loss of income or reputational damage resulting
 from a removal action are sufficient to establish the irrep-
 arable harm needed to grant a federal employee temporary
 injunctive relief. See Sampson v. Murray, 415 U.S. 61, 90–
 91 (1974). In light of that precedent, we also cannot say
 that Mr. MacLean has shown a clear and indisputable right
 to relief.
    Accordingly,
    IT IS ORDERED THAT:
    (1) The petition for review is dismissed.
    (2) All pending motions are denied.
    (3) Each side shall bear its own costs.
                                    FOR THE COURT

 December 23, 2022                  /s/ Peter R. Marksteiner
      Date                          Peter R. Marksteiner
                                    Clerk of Court